UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 APRIL 13, 2011 SEVEN ARTS PICTURES PLC (Exact name of registrant as specified in its charter) England 333-158669 (State or other jurisdiction of incorporation) (Commission File Number) 136-144 New Kings Road London SW6 4LZ, UK W1J 7SG (Address of principal executive offices) (Zip Code) 44 (203) 006-8222 Registrant's telephone number, including area code Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SEVEN ARTS PICTURES PLC (A UK Corporation) (Unaudited) INDEX Condensed Consolidated Statement of Operation and other Comprehensive Income/(Loss) 3 Condensed Consolidated Balance Sheet 4 Condensed Consolidated Statement of Cash Flow 5 Condensed Consolidated Statement of Shareholder’s Equity/(Deficiency) 6 Notes to Condensed Consolidated Financial Statements 7 2 Seven Arts Pictures PLC Condensed Consolidated Statements of Operations and Other Comprehensive Income /(Loss) (unaudited) Six months ended December 31, Six months ended December 31, Notes Fee2010 Revenue: Film Revenues 2 $ $ Fee related revenues 14 Total Revenues 2 Cost of Sales: Amortization of Film Costs 7 ) ) Other Cost of Sales ) ) Total Cost of Sales ) ) Gross Profit Operating Expenses: General & Administrative Expenses ) ) Total Operating Expenses ) ) Profit Before Interest and Taxes Net Interest (Expense) Income: Interest paid 3 ) ) Interest received 3 Net Interest (Expense)/Income 3 ) ) (Loss)/Profit Before Taxes and Other Income ) Other income - Change in debt derivative ) - Profit/(Loss) Before Taxes ) Provision for Tax 4 - - (Loss)/Profit After Taxes ) Other Comprehensive Income (Loss): Foreign Exchange Translation ) Net (Loss)/Income ) Earnings/(Loss) per share in cents 5 ) Diluted Earnings/(Loss) per share in cents 5 ) See accompanying notes to the unaudited condensed consolidated financial statements 3 Seven Arts Pictures PLC Condensed Consolidated Balance Sheet (unaudited) December 31, December 31, Notes Assets Cash and Cash Equivalents $ ) Trade Receivables 6 Due from Related Parties 6 Other Receivables and Prepayments 6 Film Costs 7 Property and Equipment 8 Total Assets $ Liabilities & Shareholders Equity Accounts Payable and Accrued Liabilities 9 $ Participation & Residuals 9 Other Loans 10 Film & Production Loans 10 Deferred Income Debt derivative & discount - - VAT Payable – Zeus Total Liabilities $ Shareholders Equity/(Deficiency) Issued Capital 13 $ Convertible Debentures Additional Paid In Capital Receivable From EBT ) ) Accumulated Deficit ) ) Translation Reserve ) ) Profit/(Loss) Current Period ) Shareholders Equity/(Deficiency) $ Total Liabilities & Shareholders Equity/(Deficiency) $ See accompanying notes to the unaudited condensed consolidated financial statements 4 Seven Arts Pictures PLC Condensed Consolidated Statement of Cash Flow (unaudited) Six months ended December 31, Six months ended December 31 Cash flow from operating activities Net income/(loss) ) $ Depreciation of property & equipment Amortization of film cost Forgiveness of debt ) Bad Debts ) Changes in assets and liabilities Trade receivables ) Zeus receivables - Intercompany accounts ) ) Capitalized film assets ) ) Other assets ) Accounts payable Other current liabilities ) Deferred income - Zeus - Debt derivative & discount - - Net cash provided by/(used in) in operating activities ) $ Cash flow from Investing Activities Purchase of property and equipment ) ) Purchase of investments - Net cash provided by/(used in) in investing activities ) $ ) Cash flow from Financing Activities Proceeds from/(repayment of) notes payable ) ) Issuance of common stock Net cash provided by/(used in) in financing activities $ ) Net increase/(decrease) in cash $ ) Cash and cash equivalents at Beginning of year Currency translation Adjustment ) Cash and cash equivalents at End of year - computed $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the year for Interest - Income taxes - - Non cash investing and financing transactions: Accounts receivable applied against Loan set off $ $ See accompanying notes to the unaudited condensed consolidated financial statements 5 CONSOLIDATED STATEMENTS OF DEFICIENCY IN STOCKHOLDERS' EQUITY FOR THE YEARS ENDED MARCH 31, 2008, JUNE 30, 2008, JUNE 30, 2, 2010 and DECEMBER 31, 2010 £1 Conv, Redeem Pref Shares Non Redeem Conv Loans Common Stock Deferred Stock Add'l paid in Accumulated Deficit Translation Adjustment Total Shares USD Shares USD Shares USD Shares USD USD USD USD USD Balance, March 31, 2007 $ ) $ ) $ Issued to Unique Fidelity Engineering (£1.50 per share) $ $ $ Issued to US Dry Cleaning Inc (£0.75 per share) $ $ $ Option issued for the period $ $ Net Profit/ (loss) for the period $ ) $ ) $
